          Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 1 of 11



1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2

3    By: CHARLES TRULLINGER (018936)
         SHERLE FLAGGMAN (019079)
4        Deputy County Attorneys
         trullinc@mcao.maricopa.gov
5
         flaggmas@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION-
7    225 W Madison
8    Phoenix, Arizona 85003
     Telephone (602) 506-8541
9    Facsimile (602) 506-8567
     ca-civilmailbox@mcao.maricopa.gov
10
     MCAO Firm No. 00032000
11   Attorney for Defendants
12
                        IN THE UNITED STATES DISTRICT COURT
13
                               FOR THE DISTRICT OF ARIZONA
14

15   Lisa Yearick, individually, as Personal
     Representative of the Estate of Edward         NO. 2:20-cv-00545-PHX-SPL
16   Rudhman and on behalf of LEIGHA HUBER,
     statutory beneficiary,
17                                                  ANSWER TO SECOND
                      Plaintiff(s),                 AMENDED COMPLAINT AND
18                                                  DEMAND FOR JURY TRIAL
     v.
19
     Maricopa County Sheriff Paul Penzone, in his
20   Official Capacity; Sergeant Robert Leatham
     and Kristy Leatham, husband and wife;
21   Sergeant Ryan Kelleher, an unmarried
     individual; and Deputy Philip Asiedu and
22   Morcelia Asiedu, husband and wife.
23                    Defendants.
24

25
             Defendants Maricopa County Sheriff Paul Penzone, Sergeant Robert Leatham,
26
     Kristy Leatham, Sergeant Ryan Kelleher, Deputy Philip Asiedu, and Morcelia Asiedu
27

28


                                               1
         Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 2 of 11



1    (“Defendants”) answer Plaintiff(s)1 Second Amended Complaint by denying every
2    allegation therein except as otherwise admitted or qualified as follows:
3
                                   JURISDICTION AND PARTIES
4
            1. Defendants admit that Plaintiff(s) purport to bring a federal civil rights claim
5

6    under 42 U.S.C. § 1983 and a pendent state law claim for wrongful death under A.R.S. §
7    12-611, et seq. Defendants deny the merits of those claims.
8
            2. Defendants admit Paragraph 2.
9
            3. Defendants deny Paragraph 3 for lack of sufficient information.
10

11          4. Defendants deny Paragraph 4 for lack of sufficient information.
12          5. Defendants admit Paragraph 5.
13
            6. Defendants admit that Edward Rudhman was shot during an encounter with
14
     deputies on December 16, 2018 and died as a result of those injuries. Defendants deny any
15

16   wrongdoing from the encounter.

17          7. Defendants admit that Paul Penzone is currently and was, at the time of the
18
     incident, the Maricopa County Sheriff. Defendants admit that Sheriff Penzone may be
19
     held vicariously liable for Plaintiff(s)’ pendent state law wrongful death claim if a jury
20
21   finds that the death of Edward Rudhman was caused by wrongful act, neglect or default,

22   and the act, neglect or default is such as would, if death had not ensued, have entitled
23
     Edward Rudhman to maintain an action to recover damages. Defendants deny that Sheriff
24

25
     1
       Although the Second Amended Complaint (“SAC”) refers to Plaintiff in the plural, it appears
     there is only a single Plaintiff, Lisa Yearick, who is filing suit individually for the §1983
26   excessive force claim and as the Personal Representative of the Estate of Edward Rudhman for
     the state law wrongful death claim. Leigh Huber appears to be identified as a statutory beneficiary
27   for the wrongful death claim but not a separate Plaintiff. However, because of the SAC’s
     reference to plural Plaintiffs, “Plaintiff(s)” will be used herein to reference either the singular or
28   plural.


                                                       2
       Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 3 of 11



1    Penzone may be held vicariously liable for Plaintiff(s)’ 42 U.S.C. § 1983 claim.
2            8. Defendants deny that the Deputies were agents and/or employees of Maricopa
3
     County. Defendants admit that the Deputies were agents and/or employees of the Sheriff’s
4
     office and admit the Deputies were acting under color of law in the course and scope of
5

6    their employment with the Sheriff’s office on December 16, 2018.
7            9. Defendants admit that Sergeant Robert Leatham was married on or before
8
     December 16, 2018 and was employed in furtherance of his marital community.
9
     Defendants deny that Sergeant Robert Kelleher is married. Defendants admit that Philip
10

11   Asiedu is currently married but deny that he was married on or before December 16,
12   2018.
13
                                             THE FACTS
14
             10. Defendants admit Paragraph 10.
15

16           11. Defendants admit that among many other things, Plaintiff Lisa reported that

17   Edward was suicidal and had a gun.
18
             12. Defendants admit that among many other things, Plaintiff Lisa told the 9-1-1
19
     call taker the things listed in Paragraph 12.
20
21           13. Defendants admit that among many other things, Plaintiff Lisa told the 9-1-1

22   call taker the things listed in Paragraph 13.
23
             14. Defendants deny Paragraph 14 for lack of sufficient information.
24
             15. Defendants admit that according to the 9-1-1 transcription, Plaintiff Lisa told
25

26   the 9-1-1- call taker that she had closed herself in her bedroom.

27           16. Defendants admit that among many other things, the 9-1-1 transcription
28


                                                     3
       Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 4 of 11



1    references the statements attributed to Edward in Paragraph 16.
2           17. Defendants admit that after the Deputies arrived, they positioned themselves
3
     outside of the home, including moving two police vehicles into the driveway for cover.
4
     The remainder of Paragraph 17 is denied for lack of sufficient information.
5

6           18. Defendants admit that Sergeant Leatham was positioned on the driver’s side of
7    the lead police vehicle and that at some point after the Deputies arrived, he stood with his
8
     gun pointing toward the house. Defendants affirmatively state that prior to Mr. Rudhman
9
     coming into view, Sergeant Leatham was sitting down and making announcements and
10

11   commands over the vehicle’s public-address system.
12          19. Defendants admit that at some point after the Deputies arrived Deputy Robert
13
     Normile stood behind the passenger-side door of the lead police vehicle holding a shotgun
14
     that fired beanbag rounds. Defendants deny that the gun was a rifle and deny for lack of
15

16   information that the police vehicle was Sergeant Leatham’s.

17          20. Defendants admit Paragraph 20.
18
            21. Defendants admit Paragraph 21.
19
            22. Defendants admit that at some point after the Deputies arrived Sergeant
20
21   Leatham made announcements to Mr. Rudhman over a public-address system, which

22   included a command to come out of the house without the gun. Defendants deny for lack
23
     of sufficient information at the present time the exact content and number of
24
     announcements.
25

26          23. Defendants admit that Mr. Rudhman appeared around a corner and Deputy

27   Normile shouted “front door, front door, front door.” Defendants deny for lack of
28


                                                  4
       Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 5 of 11



1    sufficient information whether Mr. Rudhman had come from the front door of the house.
2           24. Defendants admit Paragraph 24.
3
            25. Defendants deny Paragraph 25 for lack of sufficient information.
4
            26. Defendants admit Paragraph 26.
5

6           27. Defendants admit that Sergeant Leatham told Mr. Rudhman to drop the gun
7    and to stop several times. Defendants deny the exact content of the commands, or number
8
     of times given, for lack of sufficient information at the present time.
9
            28. Defendants admit that Mr. Rudhman indicated he was not going to comply
10

11   with Sergeant Leatham’s commands, but deny that he only responded “No.”
12          29. Defendants deny for lack of sufficient information that Mr. Rudhman was “still
13
     several lengths away.” Defendants admit that at some point Deputy Normile was ready to
14
     call out “less-lethal, less-lethal” and fire his shotgun.
15

16          30. Defendants admit that the purpose of Deputy Normile’s call out of “less-lethal,

17   less-lethal” would have been so the less-lethal discharge would not be confused with
18
     lethal gunfire. Defendants deny that the call out was so the other Deputies would not
19
     “automatically begin firing their lethal weapons upon hearing the sound of gunfire.”
20
21          31. Defendants admit that while Deputy Normile was in his thought process and in

22   preparation to act, he heard a couple of shots from his left. Defendants deny the rest and
23
     remainder of Paragraph 31 for lack of sufficient information.
24
            32. Defendants admit that Mr. Rudhman appeared to be alive after being shot but
25

26   deny the rest and remainder of Paragraph 32 for lack of sufficient information.

27          33. Defendants deny Paragraph 33.
28


                                                     5
       Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 6 of 11



1           34. Defendants admit that the Deputies did not explicitly warn Mr. Rudhman that
2    he would be shot if he didn’t stop and drop the gun but deny the suggestion that such a
3
     warning was required or that it would have caused Mr. Rudhman to stop.
4
                                           COUNT ONE
5

6     (The Deputies Violated Edward’s Rights Under the Fourth Amendment to be Free
       From the Unreasonable Use of Force and are Liable Pursuant to 42 U.S.C. §1983)
7

8           35. Deputy Defendants reassert their answers to Paragraphs 1-34 as if fully set

9    forth herein.
10
            36. Defendants deny Paragraph 36.
11
            37. Defendants deny Paragraph 37.
12

13                                         COUNT TWO

14   (The Deputies, and Maricopa County, Are Liable for the Wrongful Death of Edward
                               Pursuant to A.R.S. § 12-611)
15

16          38. Defendants reassert their answers to Paragraphs 1-37 as if fully set forth herein.

17          39. Defendants admit Paragraph 39.
18
            40. Defendants deny Paragraph 40.
19
            41. Defendants deny Paragraph 41.
20
21          42. Defendants admit that they were at all times in the course and scope of their

22   employment with the Sheriff’s office and admit that the Sheriff can be held liable for the
23
     state law wrongful death claim if a jury finds that the death of Edward Rudhman was
24
     caused by wrongful act, neglect or default, and the act, neglect or default is such as would,
25

26   if death had not ensued, have entitled Edward Rudhman to maintain an action to recover

27   damages. Defendants deny that Sheriff Penzone may be held vicariously liable for
28


                                                  6
       Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 7 of 11



1    Plaintiff(s)’ 42 U.S.C. § 1983 claim.
2           43. Defendants deny Paragraph 43.
3
                                               TIER
4
            44. Defendants admit that this would be a tier 3 discovery case if it had remained
5

6    in Arizona Superior court.
7                                            JURY TRIAL
8
            45. Defendants admit that Plaintiff(s) have requested a jury trial. Defendants join
9
     in that request.
10

11                       DEFENSES AND AFFIRMATIVE DEFENSES
12          In further answer to the Complaint, Defendants assert the following defenses and
13
     affirmative defenses.
14
            1. Defendants alleges all affirmative defenses listed in Federal Rule of Civil
15

16   Procedure 8(c) (and the same or equivalent Arizona rule of civil procedure), as well as any

17   other affirmative defenses that may come to light during discovery, including but not
18
     limited to: accord and satisfaction, arbitration and award, assumption of risk, contributory
19
     negligence, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow
20
21   servant, laches, license, payment, release, res judicata, statute of frauds, statute of

22   limitations, waiver, and any other matter which constitutes an avoidance or affirmative
23
     defense.
24
            2. Defendants allege all defenses listed in Federal Rule of Civil Procedure 12(b)
25

26   (and the same or equivalent Arizona rule of civil procedure), as well as any other defenses

27   that may come to light during discovery, including but not limited to: lack of subject
28


                                                  7
       Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 8 of 11



1    matter jurisdiction, lack of personal jurisdiction, improper venue, insufficient process,
2    insufficient service of process, failure to state a claim upon which relief can be granted,
3
     and failure to join a party under Rule 19.
4
            3. Defendants allege Plaintiff(s) failed to properly plead special matters pursuant
5

6    to Federal Rule of Civil Procedure 9.
7           4. The Estate of Edward Rudhman is contributorily or comparatively at fault for
8
     any alleged injuries and damages and such fault should bar Plaintiff(s) from any recovery
9
     or should reduce Plaintiff(s) alleged damages by its/his percentage of comparative fault.
10

11          5. Plaintiff(s) have failed to mitigate her/their damages.
12          6. Plaintiff(s) have failed to sufficiently allege Constitutional violations against
13
     Defendants. Neither Defendants’ actions nor inactions violated the federal constitutional
14
     rights of Plaintiff(s).
15

16          7. Plaintiff(s) cannot demonstrate that any deprivation of constitutional rights

17   occurred as a result of any officially adopted policy, practice or custom and, thus, no
18
     officially adopted policy, practice or custom can give rise to liability on the part of
19
     Defendant. Further, Plaintiff(s) cannot establish that any policy, practice or custom
20
21   proximately caused their alleged damages.

22          8. Defendants are entitled to absolute and/or qualified immunity under Federal
23
     and/or State law.
24
            9. Defendants affirmatively allege the defenses under A.R.S. §§ 12-711, 12-12,
25

26   12-713, and 12-716.

27

28


                                                  8
       Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 9 of 11



1           10. Defendants affirmatively allege the defenses and recovery of attorney fees and
2    costs listed under A.R.S. §§ 13-404, 405, 406, 409, 410, 411, 412, 413, and 420.
3
            11. Plaintiff(s) cannot assert a negligence claim based solely on an officer’s
4
     intentional use of physical force, such as firing a weapon. See Ryan v. Napier, 245 Ariz.
5

6    54, 425 P.3d 230 (2018).
7           12. The personal representative a decedent’s estate is the only person with standing
8
     to pursue a wrongful death claim. If Plaintiff(s) Second Amended Complaint intends to
9
     include Leigha Huber (Edward Rudham’s mother) as a Plaintiff, then she should be
10

11   dismissed as an improper party. Andrich v. Kostas, No. CV-19-02212-PHX-DWL, 2020
12   WL 3574517, at *1 (D. Ariz. July 1, 2020).
13
            13. The actual and/or proximate cause of the subject incident may have been the
14
     fault of a person or entity other than Defendants, including but not limited to Edward
15

16   Rudhman, for causing the need for Plaintiff to call 9-1-1 and for not following the

17   Deputies’ commands. Defendant will supplement this section if/when the identity of
18
     other persons or entities becomes known in accordance with the Rules of Civil Procedure.
19
            14. Plaintiff(s) are barred from recovering punitive damages against Defendants
20
21   for her state law cause of action.

22          15. Plaintiff(s)’ injuries, losses or damages, if any, were not caused or contributed
23
     to by any failure of Defendants to comply with the applicable standard of care.
24
            16. Defendants have not knowingly or intentionally waived any applicable
25

26   defenses or affirmative defense. If it appears that any defense or affirmative defense is or

27   may be applicable after Defendant has had the opportunity to conduct reasonable
28


                                                  9
      Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 10 of 11



1    discovery in this matter, Defendant will assert such defenses or affirmative defenses in
2    accordance with the Federal Rules of Civil Procedure (and the same or equivalent Arizona
3
     rule of civil procedure).
4
                                  DEMAND FOR JURY TRIAL
5

6           Pursuant to Fed.R.Civ.P. 38, Defendants demand a trial by jury on all issues triable
7    by a jury.
8
            WHEREFORE, having fully answered the Complaint, Defendants hereby request
9
     the following relief:
10

11          1. That this action be dismissed with prejudice as to Defendants, with Plaintiff(s)
12   taking nothing and with Judgment entered in favor of Defendants;
13
            2. That Plaintiff(s) be ordered to pay Defendants’ costs and attorney fees; and
14
            3. For such other and further relief as this Court deems just and proper.
15

16          RESPECTFULLY SUBMITTED this 22nd day of July, 2020.

17                                                  ALLISTER ADEL
                                               MARICOPA COUNTY ATTORNEY
18

19                                             BY: /s/ Charles Trullinger
                                                   CHARLES TRULLINGER
20                                                 SHERLE FLAGGMAN
                                                   Deputy County Attorneys
21                                                 Attorneys for Defendant Maricopa
                                                   County
22

23

24

25

26
27

28


                                                 10
       Case 2:20-cv-00545-SPL Document 25 Filed 07/22/20 Page 11 of 11



1                                                     CERTIFICATE OF SERVICE
2           I hereby certify that on July 22, 2020, I caused the foregoing document to be
3    electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
4
     Honorable Steven P. Logan
5
     Judge of the United States District Court
6    Sandra Day O’Connor U.S. Courthouse, Suite 521
     401 West Washington Street, Spc 82
7    Phoenix, Arizona 85003-2154
8
     Larry Wulkan
9    Jennifer L. Allen
     Adrianna M. Chavez
10   Stimpson LLP
     1850 N. Central Ave, Suite 2100
11   Phoenix 85004-4584
     larry.wulkan@stinson.com
12   Jennifer.allen@stinson.com
     Adrianna.chavez@stinson.com
13   Attorney for Plaintiff Lisa Yearick
14   J. Scott Halverson
     Law Office of J. Scott Halverson
15   1761 E. McNair Drive, Suite 103
     Tempe 85283-5056
16   scott@halversonfirm.com
     Attorney for Leigha Huber
17

18   /s/ D. Shinabarger
19   S:\CIVIL\CIV\Matters\CJ\2019\Yearick, Lisa vs MC CJ2019 0156\Pleadings\Word\Answer.docx


20
21

22

23

24

25

26
27

28


                                                                             11
